DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on March 31, 2021 has been entered.  Claims 22-42 continue to be pending in the application.  

Information Disclosure Statement
The references cited on the information disclosure statement (IDS) filed on April 7, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 22-23, 27-28, 30-34, 36-37 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vaan et al. (US 2016/0316570, hereinafter “De Vaan”, previously cited) in view of Kingsford et al. (US 2007/0025108, hereinafter “Kingsford”) with Yeo et al. (Intellectual Property for Integrated Circuits, J. Ross Publishing, 2010, pp. 37-38, hereinafter “Yeo”, previously cited), and Panagotacos et al. (US 2012/0281389, hereinafter “Panagotacos”, previously cited) cited for motivation and/or as evidentiary references.
Regarding claim 22, De Vaan teaches in Figs. 1 and 2a-2c (shown below) and related text a method for manufacturing an electronic product, comprising: 
 5providing a flexible substrate film (S1, Fig. 1, Fig. 2b and ¶[0025], where it is noted that according to ¶¶[0054] and [0067] of the instant application as published, PET, ABS and PC disclosed by De Vaan are considered flexible substrate films);
printing a plurality of conductive traces of conductive ink on the flexible substrate film (S2, Fig. 1 and Fig. 2a and ¶[0027]), the plurality conductive traces of conductive ink defining a plurality of conductors and a plurality of conductive contact 10areas (Fig. 2a) for contacts of at least one electronic surface-mountable integrated circuit (4, Fig. 2b and ¶[0029], where it is noted that one or more dies disclosed  by De Vaan as being part of the electronic component is/are considered integrated circuit(s) since  it/they include(s) or integrate(s) one or more SSL devices, such as semiconductor LEDs, organic LEDs, polymer LEDs or laser diodes, on each of the dies, which are known in the art as ICs (Yeo, pp. 37-38); moreover Panagotacos teaches that solid state lighting devices, such as LEDs in dice, are considered integrated circuits (¶¶[0001]-[0002]); 
disposing the at least one electronic surface-mountable integrated circuit (S3, Fig. 1 and 4, Fig. 2b and ¶[0030]) on the flexible substrate film so that the contacts meet the plurality of conductive contact areas15plupp when the plurality of conductive contact areas are still wet (¶¶[0027]-[0030], where it is noted that since the conductive material 3 is cured at step S6 which occurs at a later time in the process of manufacturing the electronic product (¶[0036]), the conductive contact areas are still wet when the electronic surface-mountable integrated circuit is placed on the conductive material at step S3) to establish the electrical connection therebetween (¶[0029]);
3D forming (i.e. thermoforming, Fig. 2c and ¶[0033]) of the flexible substrate film; and 
securing the physical connection between the at least one electronic surface-mountable integrated circuit and the flexible substrate film (S4, Fig. 1 and ¶[0031]).  


    PNG
    media_image1.png
    791
    368
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    855
    449
    media_image2.png
    Greyscale



De Vaan, however, does not explicitly teach that the plurality of conductors extend linearly along a length of the flexible substrate film and that the plurality of conductive contact areas extend laterally outward from opposite first and second sides of the plurality of conductors.
Kingsford, in a similar field of endeavor, teaches in Figs. 1-3 and related text a method for manufacturing an electronic product similar to that disclosed by De Vaan that includes forming a plurality of conductive traces (110, 112, 114, 116, 118, 120, Fig. 2A, ¶[0065]) of conductive ink (¶[0069]) on a flexible substrate (12, Fig. 2A and ¶[0058]) wherein the plurality of conductors extend linearly along a length of the flexible substrate film and the plurality of conductive contact areas extend laterally outward from (¶[0065]) in order to produce devices in a more efficient and less costly manner (¶¶[0003]-[0004]).  
Thus, since the prior art teaches all of the claimed method steps, executing such steps would have been within the capabilities of one of ordinary skill in the art in order to obtain some of the noted benefits, and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the plurality of conductors disclosed by De Vaan such that they extend linearly along a length of the flexible substrate film with the plurality of conductive contact areas extending laterally outward from opposite first and second sides of the plurality of conductors, as disclosed by Kingsford, in order to produce devices in a more efficient and less costly manner.
Regarding claim 23 (22), the combined teaching of De Vaan and Kingsford discloses wherein the flexible substrate film is 3D-formed (De Vaan, Fig. 2c and ¶[0033]) through the thermoforming (De Vaan, ¶[0033]).
Regarding claim 27 (22), the combined teaching of De Vaan and Kingsford discloses wherein the plurality of conductive traces of conductive ink is substantially non-adhesive (i.e. it is noted that since the conductive inks disclosed by De Vaan (¶¶[0027]-[0028]) include some of the same materials as those disclose by the applicant (¶¶[0048]-[0050] of the instant specification as published) such materials would be considered substantially non-adhesive). 
Regarding claim 28 (22), the combined teaching of De Vaan and Kingsford hen discloses wherein the plurality of conductive traces of conductive ink is passive and (i.e. it is noted that since the conductive inks disclosed by De Vaan (¶¶[0027]-[0028]) include some of the same materials as those disclose by the applicant (¶¶[0048]-[0050] of the instant specification as published) such materials would be considered passive and non-aggressive in terms of penetration capability to a predetermined adjacent material).
Regarding claim 30 (22), the combined teaching of De Vaan and Kingsford discloses wherein the plurality of conductive traces of conductive ink is dried, heated, and/or cured after disposing the at least one surface-mountable integrated circuit upon the flexible substrate film (De Vaan, ¶¶[0036]-[0037]). 
Regarding claim 31 (22), the combined teaching of De Vaan and Kingsford discloses wherein the substrate film is cut after positioning the at least one component (Kingsford, ¶[0066]).
Regarding claim 32 (22), the combined teaching of De Vaan and Kingsford discloses wherein the flexible substrate film comprises or is substantially made of plastic material (e.g. polycarbonate (PC), De Vaan, ¶[0025]).
Regarding claim 33 (22), the combined teaching of De Vaan and Kingsford discloses wherein the flexible substrate film comprises or is substantially made from polyethylene terephthalate (PET), acrylonitrile-butadiene-styrene (ABS), polycarbonate (PC) (De Vaan, ¶[0025]).
Regarding claim 34 (22), the combined teaching of De Vaan and Kingsford discloses wherein the flexible substrate film comprises silicon (e.g. glass fiber, De Vaan, ¶[0025]). 
Regarding claim 36 (22), the combined teaching of De Vaan and Kingsford discloses wherein the printing incorporates screen printing (De Vaan, ¶[0027]). 
Regarding claim 37 (22), the combined teaching of De Vaan and Kingsford discloses wherein the printing is implemented utilizing ink jetting (inkjet printing) (De Vaan, ¶[0027]). 
Regarding claim 42, De Vaan teaches in Fig. 2C (shown below), an electronic product, comprising a flexible substrate (2, Fig. 2a and ¶[0025], where it is noted that according to ¶¶[0054] and [0067] of the instant application as published PET, ABS and PC, disclosed by De Vaan are consider flexible substrate films) provided with printed conductive traces defining a plurality of conductors and a plurality of contact areas cured thereon (3, Fig. 2a and ¶¶[0027]-[0028]), the  flexible substrate having a 3D shape (Fig. 2c and ¶[0036]), at least one electronic surface-mountable integrated circuit (4, Fig. 2b and ¶[0029], where it is noted that one or more dies disclosed  by De Vaan as being part of the electronic component is/are considered integrated circuit(s) since  it/they include(s) or integrate(s) one or more SSL devices, such as semiconductor LEDs, organic LEDs, polymer LEDs or laser diodes, on each of the dies, which are known in the art as ICs (Yeo, pp. 37-38); moreover Panagotacos teaches that solid state lighting devices, such as LEDs in dice, are considered integrated circuits (¶¶[0001]-[0002])) placed onto the plurality of contact areas so as to electri5cally connect therewith, the at least one electronic surface-mountable integrated circuit being further physically secured to the flexible substrate by adhesive (¶[0031]).  

Kingsford, in a similar field of endeavor, teaches in Fig. 3 and related text a an electronic product similar to that disclosed by De Vaan that includes a plurality of conductive traces (110, 112, 114, 116, 118, 120, Fig. 2A, ¶[0065]) of conductive ink (¶[0069]) on a flexible substrate (12, Fig. 2A and ¶[0058]) wherein the plurality of conductors extend linearly along a length of the flexible substrate film and the plurality of conductive contact areas extend laterally outward from opposite first and second sides of the plurality of conductors to provide appropriate connection for mounting LED devices (¶[0065]) in order to produce devices in a more efficient and less costly manner (¶¶[0003]-[0004]).  
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the plurality of conductors disclosed by De Vaan such that they extend linearly along a length of the flexible substrate film with the plurality of conductive contact areas extending laterally outward from opposite first and second sides of the plurality of conductors, as disclosed by Kingsford, in order to produce lighting devices in a more efficient and less costly manner.



Claim(s) 24-25 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vaan and Kingsford as applied to claim 22 above, and further in view of Haag et al. (US 2009/0108984, hereinafter “Haag”, previously cited).
Regarding claim 24 (22), the combined teaching De Vaan and Kingsford was discussed above in the rejection of claim 22.  De Vaan and Kingsford, however, do not explicitly teach wherein the at least one electronic surface-mountable integrated circuit is overmoulded with molded material so as to at least partly encapsulate the at least one electronic surface-mountable integrated circuit in the molded material to protect and secure the at least one electronic surface-mountable integrated circuit.
Haag, in a similar field of endeavor, teaches overmoulding with a molded material at least one electronic surface-mountable integrated circuit so as to at least partly encapsulate the at least one electronic surface-mountable integrated circuit in the molded material to protect and secure the at least one electronic surface-mountable integrated circuit (Haag, Abstract and ¶¶[0048]-[0051]) once a flexible substrate film is 3D formed (¶¶[0040]-[0046]) after plurality of conductive traces of conductive ink are printed (e.g. 44, 46, 48 and 50, Fig. 1 and ¶¶[0048]-[0051]) and the at least one electronic surface-mountable component is disposed (e.g. LED, ¶[0038]) in order to form a part of a desired shape (¶[0050]).
Thus, since the prior art teaches all of the claimed method steps, using such method steps would lead to predictable results, and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to overmould with molded material 
Regarding claim 25 (24), the combined teaching of De Vaan, Kingsford and Haag discloses wherein the molded material covers or encapsulates the flexible substrate film partially or wholly (Haag, ¶¶[0048]-[0051]).
Regarding claim 39 (22), the combined teaching De Vaan and Kingsford was discussed above in the rejection of claim 22.  De Vaan and Kingsford, however, do not explicitly teach wherein in-mold labeling or decoration is utilized to produce a visible and visually distinguishable feature underneath the outer surfaces of a material molded over the substrate.
Haag, in a similar field of endeavor teaches using in-mold labeling or decoration to produce a visible and visually distinguishable feature underneath the outer surfaces of a material molded over the substrate (¶¶[0031] and [0041]-[0051]) to produce a final part with desired decorative features.
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to utilize an in-mold labeling or decoration as disclosed by Haag in the method disclosed by the combined teaching of De Vaan and Kingsford in order to produce a visible and visually distinguishable feature underneath 
Regarding claim 40 (22), the combined teaching of De Vaan and Kingsford was discussed above in the rejection of claim 22.  De Vaan and Kingsford, however, do not explicitly teach wherein a material is molded over the flexible substrate film, the material being optically substantially transparent or translucent material, the material comprising at least one material selected from the group consisting of: polycarbonate (PC), polyethylene terephthalate (PET), polymethyl methacrylate (PMMA), polyamide (PA), cyclo olefin copolymer (COC), cyclo olefin polymer (COP), polytetrafluoroethylene (PTFE), and polyvinyl chloride (PVC).
Haag, in a similar field of endeavor teaches molding a material over a flexible substrate film, the material being optically substantially transparent or translucent and comprising at least one material selected from the group consisting of polycarbonate (PC), polyethylene terephthalate (PET) (Haag, ¶[0049]) once a flexible substrate film is 3D formed (¶¶[0040]-[0046]) after plurality of conductive traces of conductive ink are printed (e.g. 44, 46, 48 and 50, Fig. 1 and ¶¶[0048]-[0051]) and at least one electronic surface-mountable component is disposed (e.g. LED, ¶[0038]) in order to form a part of a desired shape (¶[0050]).
Thus, since the prior art teaches all of the claimed elements, using such method steps would lead to predictable results, and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to mold a material over a flexible substrate, the material being optically substantially transparent or translucent and comprising at least .

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vaan and Kingsford as applied to claim 22 above, and further in view of Hodrinsky et al. (US 2013/0153935, hereinafter “Hodrinsky”, previously cited).
Regarding claim 26 (22), the combined teaching of De Vaan and Chen was discussed above in the rejection of claim 22 and includes a step of providing an adhesive to mechanically secure the at least one electronic surface-mountable integrated circuit to the flexible substrate film (De Vaan, step S4, Fig. 1 and ¶[0031]).  De Vaan and Kingsford, however, do not explicitly teach that the adhesive is substantially non-conductive.  Nonetheless, providing non-conductive adhesive in the method disclosed by the combined teaching of De Vaan and Kingsford would be obvious to one or ordinary skill in the art as such adhesives are well-known in the art for securing electronic surface-mountable components to substrates as evidenced by Hodrinsky.  Specifically, Hodrinsky teaches providing drops of adhesive that is substantially non-conductive (507, Fig. 5, step (a) and ¶¶[0044], [0053]-[0054]) to electronic component attachment locations (Fig. 5, step (a) and ¶¶[0053]-[0054]) in order to secure the electronic component to the substrate (¶[0048]).
Thus, since the prior art teaches all of the claimed elements of the claim the results of using such elements would be predictable to one of ordinary skill in the art.  Accordingly, it would have been obvious before the effective filing date of the claimed .

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vaan and Kingsford as applied to claim 22 above.
Regarding claim 29 (22), the combined teaching of De Vaan and Kingsford was discussed above in the rejection of claim 22.  De Vaan and Kingsford, however, do not explicitly teach that a sheet resistivity of the plurality of conductive traces of conductive ink is equal or lower than about 80 mOhm/sq at about 10 um print thickness.  To begin with, it is noted that the specification contains no disclosure of either the critical nature of the claimed sheet resistivity for the plurality of conductive traces, or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical (In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  Moreover, varying thicknesses of traces that leads to a specific sheet resistivity based on an application would be with the capabilities of one of ordinary skill in the art and since the combined teaching of De Vaan and Kingsford discloses some of the same materials for the conductive inks as those disclosed by the applicant, a trace of about 10 um thick would necessarily have the sheet resistivity of 80 mOhm/sq.  
.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vaan and Kingsford as applied to claim 22 above and further in view Moncrieff (US 2012/0314348, hereinafter “Moncrieff”, previously cited).
Regarding claim 35 (22), the combined teaching of De Vaan and Kingsford was discussed above in the rejection of claim 22.  De Vaan and Kingsford, however, do not explicitly disclose wherein the thickness of the flexible substrate film is in an order of magnitude of tenths of a millimeter or less.   Nonetheless, since flexible substrates having thicknesses that fall within the claimed range are well-known in the art when manufacturing an electronic product similar to that claimed, as evidenced by Moncrieff (¶[0035], where 7 mil disclosed by Moncrieff corresponds to 0.1778 mm), as well as, Ko, LI ` 482, LI `600 and Chopra (cited on January  8, 2021 IDS), selecting a substrate with a thickness that falls within the claimed range would have been within the capabilities of one of ordinary skill in the art in order, for example, to meet specific design requirement and/or requirements for a desired application (Moncrieff, ¶[0035]).  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to select a substrate with a thickness within the claimed range in order to meet specific design requirement and/or requirements for a desired application.
(¶[0035], where 7 mil disclosed by Moncrieff corresponds to 0.1778 mm), which is covered by the claimed range, in order to meet specific design requirements and/or requirement for a desired application.  Therefore, it would have been obvious to one of ordinary skill in the art to use the flexible substrate disclosed by Moncrieff having a thickness of 7 mil in the manufacturing method disclosed by the combined teaching of De Vaan and Kingsford in order to meet specific design requirements and/or requirement for a desired application.  

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vaan and Kingsford as applied to claim 22 above and further in view of Johnson et al. (US 2008/0136019, hereinafter “Johnson”, previously cited).
Regarding claim 38 (22), the combined teaching of De Vaan and Kingsford was discussed above in the rejection of claim 22 and includes a surface mountable technology component (De Vaan, 4, Fig. 2b and ¶[0030]).  De Vaan and Kingsford, however, do not explicitly disclose wherein the at least one surface-mountable integrated circuit component comprises a flip-chip.  Nonetheless, flip-chip style surface-mountable components are well-known in the art for providing a simplified packaging and interconnect scheme for the electronic surface-mountable integrated circuit as evidenced by Johnson (¶[0004]). 
. 

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vaan (US 2016/0316570, hereinafter “De Vaan,” previously cited) in view of Moncrieff (US 2012/0314348, hereinafter “Moncrieff,” cited on November 19, 2018 IDS) and Kingsford et al. (US 2007/024108, hereinafter “Kingsford”) with Yeo et al. (Intellectual Property for Integrated Circuits, J. Ross Publishing, 2010, pp. 37-38, hereinafter “Yeo,” previously cited) and Panagotacos et al. (US 2012/0281389, hereinafter “Panagotacos,” previously cited) cited as evidentiary references.
Regarding claim 41, De Vaan teaches in Figs. 1 and 2a-2c (shown above) related text a manufacturing arrangement for an electronic product, compris20ing 
printing equipment (¶[0027]) configured to print a plurality of conductive traces of conductive ink on a flexible substrate (S2, Fig. 1, 3, Fig. 2a and ¶¶[0025] and [0027]), the plurality of conductive traces defining a plurality of conductors and a plurality of conductive contact areas for contacts of at least one electronic surface-mountable integrated circuit (4, Fig. 2a and ¶[0029], where it is noted that one or more dies disclosed  by De Vaan as being part of the electronic component is/are considered integrated circuit(s) since  it/they include(s) or integrate(s) one or more SSL devices, such as semiconductor LEDs, organic LEDs, polymer LEDs or laser diodes, on each of the dies, which are known in the art as ICs (Yeo, pp. 37-38); moreover Panagotacos teaches that solid state lighting devices, such as LEDs in dice, are considered integrated circuits (¶¶[0001]-[0002])), 
mounting equipment (¶[0029]) configured to 30place and align the at least one electronic surface-mountable integrated circuit on the flexible substrate (S3, Fig. 1 and 4, Fig. 2b and ¶¶[0029]-[0030]) so that the contacts meet the plurality of conductive contact areas when the plurality of conductive contact areas are still wet to establish the electrical and physical connection therebetween (¶¶[0027]-[0030], where it is noted that since the conductive material 3 is cured at step S6 which occurs at a later time in the process of manufacturing the electronic product (¶[0036]), the conductive contact areas are still wet when the electronic surface-mountable integrated circuit is placed on the conductive material at step S3); and
3D forming equipment positioned to form the flexible substrate into a 3D shape (¶¶[0033]-[0035], where it is noted that the limitation of the claim specifying that the flexible substrate is formed into 3D shape by the 3D forming equipment after the conductive ink is cured is considered as specifying an intended use for the equipment (e.g. when the equipment is to be used), where it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Masham, 2 USPQ2d 1647 (1987)).
While De Vaan teaches that a physical connection between the at least one electronic surface-mountable component can be secured using adhesive or glue (S4, Fig. 1 and ¶[0031]), De Vaan does not explicitly teach that the adhesive or glue are provided using a securing equipment.  Nonetheless, using a securing equipment, such as adhesive or glue dispensing equipment, to dispense adhesive or glue disclosed by De Vaan is well-known in the art as evidenced by Moncrieff.  Specifically, Moncrieff teaches dispensing glue (which would necessarily require a dispensing equipment, ¶[0038]), at component location in a similar manner to that disclosed by De Vaan, in order to provide a secure physical connection between the component and the substrate (¶[0038]).
Thus, since the prior art teaches all of the claimed elements the results of using such element would be predictable to one of ordinary skill in the art.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the securing equipment (dispensing equipment) disclosed by Moncrief in the manufacturing arragnment disclosed by De Vaan as such as equipment is well-known in the art for securing a physical connection between the component and the substrate.
Moreover, printing a plurality of conductors that extend linearly along a length of the flexible substrate and a plurality of conductive contact areas that extend laterally outward from opposite first and second sides of the plurality of conductors using the printing equipment disclosed by De Vaan would amount to nothing more than forming conductors and contact areas in a pattern that allows to meet specific design requirements for a particular electronic device.  Specifically, Kingsford in a similar field of endeavor teaches forming conductors and contact areas in the claimed pattern in (Figs. 1-3 and ¶¶[0003]-[0004] and [0065]-[0069]).  
Thus, using the printing equipment disclosed by De Vaan to print a plurality of conductive traces defining a plurality of conductors and a plurality of conductive contact areas so that the plurality of conductors extend linearly along the length of the flexible substrate and that the plurality of conductive contact areas extend laterally outward from opposite first and second sides of the plurality of conductors as disclosed by Kingsford would have been within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention as doing so would amount to nothing more than using a known equipment to produce conductors and contact areas in a pattern that allows to meet specific design requirements for a given device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 22, 41 and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 9:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/28/2021